PD-1045&1047-15
                       TO: THE COURT OF CRIMINAL APPEMs^'*»iNa! ^ ^
                                                                           m mm
                       Cause No. 02-15-00157-CR,02-15-00158-CI|
                                   1247940R, 1247941R

THE STATE OF TEXAS                          (          IN THE 372ndu
                                                                                         •APPEALS

                                                                             AUG 14 20.5
V.

                                                                          Abel Acosta, Clerk
TIFFNEY LYNNE MCADOO                                         TARRANT COUNT, TEXAS



                     MOTION FOR EXTENSION OF TIME TO FILE
                    A PETITION FOR A DISCRETIONARY REVIEW

     TO THE HONORABLE COURT CRIMINAL APPEALS

    Pursuant to Tex. R. App. P. 10.1 and 38.6(d), the Appellee, Tiffney Lynne McAdoo
files this unopposed FirstMotion to Extend Time to File Appellee's Petition ForA
Discretionary Review.

     Appellee's opening Petition was due onJuly 18,2015, Appellee request a 60 day
extension of the time to file its Petition, making the Petition due on October 3,2015.
This is the first request for extensionof time to file the Petition.

     Appellee relies onthe following reasons, in addition to the requested extension:

(1). The Court OfAppeals decision to dismiss the appeal is dated June 18,2015. (See
Exhibit A-letter). The Court of Appeals decision wasn't mailed until July 9,2015. (See
Exhibit B-stamped envelope). The Court documents arrives almost 30 days after the
decision was made not leaving enough time to properly respond.

(2) Appellee seeks the extension oftime to beable to prepare a cogent and succinct
petition to aid this Court inits analysis ofthe issues presented. This request isnot sought
to delay but so that justice may be done.

     All facts cited in this motion are within the personal knowledge of the Appellee
signing this motion, therefore no verification is necessary under Rule ofAppellate
Procedure 10.2.
                                 PRAYER FOR RELIEF

   For the reasons set forth above, Appellee requests that this Court grant this Unopposed
First Motion toExtend Time tofile Appellee's Petition and extend the Deadline for
Filing the Appellee's Petition up to and including October 4,2015. Appellee request all
otherreliefto which may be entitled


                                                    Respectfully submitted



                                                     Tiffney Lynne McAdoo
                                                     P.O. Box 330274
                                                     Fort Worth, Texas 76163



                             CERTIFICATE OF SERVICE

   I certify that on August 3,2015,1 mailed a copy ofthis motion to the following:
Court OfAppeals, Second District OfTexas. Tim Curry Criminal Justice Center. 401 W.
Belknap, Suite 9000, Fort Worth, Texas 76196-0211.


  IN WITNESS THEREOF, we have hereunto set our hands this, ^y^J                            day of
August, 2015




                                                       t**tt*****i»******+******t*t*f*t,

                                                                   LUZ SERRANO
                                                                   N0TART PWUCSTATE OF TEXAS
                                                                        COMNSSKMEXPfKES:
                                                      S ^iS.^       01-26-2016
                                                                                                FILE COPY




                                     Court of Appeals
                                       Second District of Texas
CHIEF JUSTICE
                                                                                        CLERK
 TERRIE LIVINGSTON                     tim curry criminal justice center
                                                                                         DEBRA SPISAK
                                            401 w. belknap. suite 9000
JUSTICES                                   fort worth. texas 76196-0211
 LEE ANN DAUPHINOT                                                                      CHIEF STAFF ATTORNEY
                                                                                         LISA M. WEST
 ANNE GARDNER                                    TEL: (817)884-1900
 SUE WALKER
 BILL MEIER                                                                             GENERAL COUNSEL
                                                FAX:(SI7)SS4-I932
 LEE GABRIEL                                                                             CLARISSA HODGES
 BONNIE SUDDERTH                               www.txcouns.gov/2ndcoa



                                             June 18, 2015

    Tiffney Lynne McAdoo                                   Debra A. Windsor
    TDCJ# 01996870                                        Assistant District Attorney
    Christina Melton Crain Unit                           401 W. Belknap St.
    1401 State School Road                                Fort Worth, TX 76196-0201
    Gatesville, TX 76599-2999                             * DELIVERED VIA E-MAIL *

    Hon. David L. Evans                                   Criminal District Clerk, Tarrant County
    Regional Presiding Judge                              Tim Curry Criminal Justice Center
   Tim Curry Criminal Justice Center                      401 W. Belknap, 3rd Floor
   401 W. Belknap                                         Fort Worth, TX 76196-0402
   Fort Worth, TX 76196                                   * DELIVERED VIA E-MAIL *
   * DELIVERED VIA E-MAIL *
                                                          Roberta Walker
   David (Scott) Wisch                                    2363 Hwy. 287 N., Ste. 202
   Judge, 372nd District Court                            Mansfield, TX 76063
   401 W Belknap                                          * DELIVERED VIA E-MAIL *
   Fort Worth, TX 76196-7119
   * DELIVERED VIA E-MAIL *

   RE:          Court of Appeals Number:          02-15-00157-CR
                Trial Court Case Number:          1247940R

   Style:       Tiffney Lynne McAdoo
                v.

                The State of Texas

            Today the Second Court of Appeals issued an opinion and judgment in the
   above-referenced cause.

            Copies of the opinion and judgment are attached and can also be viewed on our
   Court's webpage at: http://www.txcourts.aov/2ndcoa.

                                                            Respectfully yours,

                                                            DEBRA SPISAK, CLERK




                                     EXHI3JT-A
                                        Court of Appeals
                                        Second District of Texas
CHIEF JUSTICE                                                                             CLERK
 TERR1E LIVINGSTON                       tim curry criminal justice center                 DEBRA SPISAK
                                             401 w. belknap, suite 9000
JUSTICES                                    fort worth, texas 76196-0211                  CHIEF STAFF ATTORNEY
  LEE ANN DAUPH1NOT                                                                        LISAM. WEST
 ANNE GARDNER                                     TEL: (817) 884-1900
 SUE WALKER                                                                               GENERAL COUNSEL '
 BILL MEIER                                       FAX: (817) 884-1932                      CLARISSA HODGES
 LEE GABRIEL
 BONNIE SUDDERTH                                www.txcourts.gov/2ndcoa



                                               June 18, 2015

    Tiffney Lynne McAdoo                                    David (Scott) Wisch
    TDCJ# 01996870                                          Judge, 372nd District Court
    Christina Melton Crain Unit                             401 W Belknap
     1401 State School Road                                 Fort Worth, TX 76196-7119
     Gatesville, TX 76599-2999                               * DELIVERED VIA E-MAIL *


    Hon. David L. Evans                                     Criminal District Clerk, Tarrant County
    Regional Presiding Judge                                Tim Curry Criminal Justice Center
    Tim Curry Criminal Justice Center                       401 W. Belknap, 3rd Floor
    401 W. Belknap                                          Fort Worth, TX 76196-0402
    Fort Worth, TX 76196                                     * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *
                                                             Roberta Walker
    Debra A. Windsor                                         2363 Hwy. 287 N., Ste. 202
    Assistant District Attorney                              Mansfield, TX 76063
    401 W. Belknap St.                                       * DELIVERED VIA E-MAIL *
    Fort Worth, TX 76196-0201
    * DELIVERED VIA E-MAIL *


    RE:            Court of Appeals Number:         02-15-00158-CR
                   Trial Court Case Number:         1247941R

    Style:         Tiffney Lynne McAdoo
                   v.

                   The State of Texas

                Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause.

           Copies of the opinion and judgment are attached and can also be viewed on our
    Court's webpage at: http://www.txcourts.gov/2ndcoa.

                                                               Respectfully yours,

                                                               DEBRA SPISAK, CLERK
                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                              NO. 02-15-00157-CR



Tiffney Lynne McAdoo                     §   From the 372nd District Court

                                         §   of Tarrant County (1247940R)

v.                                       §   June 18,2015

                                         §   Opinion by Justice Walker

The State of Texas                       §   (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS


                                    By
                                         Justice Sue Walker
                         COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                              NO. 02-15-00158-CR



Tiffney Lynne McAdoo                     §    From the 372nd District Court

                                         §    of Tarrant County (1247941R)

v-                                       §    June 18,2015

                                         §    Opinion by Justice Walker

The State of Texas                       §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By
                                         Justice Sue Walker
                        COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                FORT WORTH


                             NO. 02-15-00157-CR
                             NO. 02-15-00158-CR



TIFFNEY LYNNE MCADOO                                               APPELLANT

                                       V.


THE STATE OF TEXAS                                                       STATE




        FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
                  TRIAL COURT NOS. 1247940R, 1247941R




                        MEMORANDUM OPINION1



      Appellant Tiffney Lynne McAdoo committed two offenses of theft of $1,500

to $20,000 from an elderly person for which she was sentenced in each case to

five years' confinement, probated for five years. She attempts to appeal from the

judgments revoking her community supervision, sentencing her to thirty months'

confinement in each case, and ordering the sentences to run concurrently. In

      1See Tex. R. App. P. 47.4.
each case, McAdoo signed a waiver of her right to appeal the revocation of her

community supervision. The trial court's certifications of her right to appeal state

that each case "is a plea-bargain case, and the defendant has NO right of

appeal" and that "the defendant has waived the right of appeal." See Tex. R.

App. P. 25.2(a)(2).

      On May 18, 2015, we notified McAdoo that these appeals may be

dismissed based on the trial court's certifications unless she or any party desiring

to continue the appeals filed a response on or before May 28, 2015, showing

grounds for continuing the appeals. See Tex. R. App. P. 25.2(d), 44.3. McAdoo

filed a response, but it does not show grounds for continuing the appeals.2
      In accordance with the trial court's certifications, we therefore dismiss

these appeals. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                    SUE WALKER
                                                    JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 18,2015




      2McAdoo complains of the restitution that she was ordered to pay and
argues that the trial court "went on record stating [i]t would not seek restitution in
these cases." McAdoo's waivers, however, state that she waived her right to
have a court reporter make a record of the revocation proceedings.
                                                                              » ^•^:'0%^.ijS8;-ij




                                              -Kirata' I.

         C o u r t Of Appeals                                                                                       $ C0*485
      Second D i s t r i c t o f Texas
      tim curry criminal justice center
           40! w. belknap, suite 9000
         l:ORT WORTH, TEXAS 76196-0211



5
                                          TIFFNEY LYNNE MCADOO
Wi\                                       P.O. BOX 330274
                                          FORT WORTH, TX 76163

tb
                                                            .Iji.l.iUJiinlij.iKifliKijilliHIJjiiijjijijiJjI'ijnjifiJi